DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.
The Amendments and Remarks filed 04 February 2022 in response to the Office Action of 07 January 2021 are acknowledged and have been entered. Claims 45 has been cancelled.  Claims 29, 36, 44, and 52 are amended. Claims 29, 31-32, 35-37, 39-44, 46 and 50-53 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 February 2022 has been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 46, 105, 173, and 180. Applicant is required to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 31-32, 35-37, 39-40, 42-44, 46 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 20160324938A1, published 11/10/2016, provisionally filed application No. PCT/US2014/015252 on Feb. 7, 2014) in view of Lu (US 2015/0064138 A1) and Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031).
Regarding claim 29, 32, 35-36 and 39, Bikard teaches compositions and methods for treating a subject for any condition that is caused by or is positively correlated with the presence of unwanted bacteria [0047].  Bikard teaches a method for selectively reducing the amount of a targeted bacteria in a mixed bacterial population (which comprises a first and second bacterial subpopulation) comprising contacting the bacterial population with a pharmaceutical composition comprising a phagemid [claim 1].  Bikard teaches that the phagemid comprises nucleotide sequences encoding a CRISPR-associated enzyme and a targeting RNA [claim 1].  Bikard teaches that the targeted bacteria is an antibiotic resistant bacteria, a virulent bacteria or any unwanted bacteria [claim 1].  Bikard teaches that contacting the bacterial population is such that at least some of the phagemids are introduced into at least some of the bacteria in the bacterial population and, subsequent to the introduction of the phagemids, at least the targeting RNA and the Cas9 enzyme are produced [claim 1].  Bikard teaches that the amount of the targeted bacteria in the mixed bacterial population is reduced upon contact [claim 1]. Bikard teaches the use of sequence-specific killing strategy to eradicate MRSA strains from a mixed population of bacteria where the mixed population of bacteria consist of a 1:1 mixture of the clinical isolate S. aureus USA300Φ and RNΦ cells, where disease would occur upon infection of the RNΦ cells with the clinical isolate S. aureus USA300Φ [0009, 0053, Fig. 2]. Bikard teaches that the targeting RNA is selected from a crRNA and a guide RNA i.e., having a segment that is the same as or complementarity to) a CRISPR site that is specific for the type of bacteria and/or plasmid that is to be killed or eliminated from the bacteria, respectively [0041].  Bikard further teaches the formation of a crRNA/tracrRNA hybrid that functions as a guide for Cas, which cleaves the target sequence in the bacteria [0041].  Bikard teaches that the targeting RNA is specific for a DNA sequence present in the targeted bacteria and wherein said DNA sequence is not present in the other bacteria (of which any one could be a first bacteria species) in the mixed bacterial population [claim 10].  Furthermore, Bikard teaches that a targeting phagemid elicited a strong growth inhibition where the non-targeting phagemid did not produce any inhibition of the bacteria strains [0051; Fig 1B]. Bikard each that the compositions and methods can be adapted to target any bacteria or any bacteria plasmid, or both [abstract].
Regarding claim 31, Bikard teaches the possibility of programming the nuclease with two or more crRNA guides in order to target different chromosomal sequences and limit the rise of resistant clones that escape phagemid treatment through the generation of target mutations [0053]. Bikard teaches expanding the CRISPR array carried by the phagemid to produce a second crRNA targeting either the superantigen enterotoxin sek gene (virulence gene), or another region of the mecA gene (antibiotic resistance gene) [0053].
Regarding claim 37 Bikard teaches that the bacteria population comprises a plurality of bacteria types that have been identified as part of the human microbiome [0036].
Regarding claim 40, Bikard teaches that the Cas9 enzyme is a Streptococcus pyogenes
Regarding claim 42, Bikard teaches that, if the targeting RNA is a crRNA, the phagemid further comprises a sequence encoding a separately transcribed trans-activating CRISPR crRNA (tracrRNA) sequence [0005].
Regarding claim 43, Bikard teaches a phagemid which encodes a guide RNA that contains both a tracrRNA segment and a crRNA segment [0043]. 
Regarding claim 46, Bikard teaches that it is desirable to inhibit or eliminate specific bacterial growth on non-medical objects or surfaces [0018].
Regarding claim 50, Bikard teaches that the bacterial population can comprise a plurality of bacterial species, with only certain species having virulent and non-virulent members in the population [0036].
Regarding claim 52, Bikard teaches that the target can be on the bacteria chromosome and the targeting RNA is specific for a target sequence present in the virulent or antibiotic resistant bacteria [0005].
Regarding claim 53, Bikard teaches reduction of from 50% to 4.8% of RNKΦ cells after phagemid treatment [0055]. 
Bikard does not teach or suggest that the first bacterial species is a Bacteroides and the second bacterial species is a Firmicutes wherein the first bacterial species is probiotic, commensal or symbiotic with the subject.  
Lu teaches that engineered autonomously distributed circuits containing programmable nucleases (i.e., "programmable nuclease circuits") can be delivered to microbial organisms (cells) in vivo to mediate sequence-specific elimination of microbial organisms that contain a target gene of interest (e.g., a gene that is harmful to humans) [0005]. Lu teaches that embodiments of the present disclosure relate to engineered variants of the Type II CRISPR Cas system of Streptococcus pyogenes, which can be used in accordance with the present e.g., probiotic and/or commensal bacterial cells), and contemplates microbial cells that are members of the phyla Actinobacteria, Bacteroidetes, Proteobacteria, Firmicutes, or others, or a combination thereof [0020].  
Turnbaugh teaches comparisons of the distal gut microbiota of genetically obese mice and their lean littermates and reveals that obesity is associated with changes in the relative abundance of the two dominant bacterial divisions, the Bacteroidetes and the Firmicutes [abstract].  Turnbaugh teaches that Bacteroides in obese mice (ob/ob mice) was lower by 50%, whereas the Firmicutes were higher by a corresponding degree [pg. 1027, col. 1, para 3]; and that the relative abundance of Bacteroidetes increases as obese individuals lose weight [pg. 1027, col. 1, para 4].  Turnbaugh teaches  that the obese microbiome has an increased capacity to harvest energy from the diet which provides support for the more general concept that the gut microbiome should be considered as a set of genetic factors that, together with host genotype and lifestyle (energy intake and expenditure), contribute to the pathophysiology of obesity [pg. 1030, col. 1, para 2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bikard wherein the first bacterial species is a Bacteroides and the second bacterial species is a Firmicutes, and wherein the and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination Firmicutes to Bacteroides in obese in the gut microbiota would motivate one of ordinary kill to make the modification where the second bacterial species comprises a population of Firmicutes host cells that are targeted and Bacteroides is the first bacteria species that are not targeted for the advantage for reducing microbiota that has a direct correlation to obesity.  
Regarding claim 44, Bikard teaches wherein the targeted bacteria (i.e., host cells) can be E. coli or Salmonella [claim 14]. 
Bikard does not teach that the host calls are C. difficile.  
Lu teaches that target bacteria (host cells) can be C. difficile [0092].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Bikard, Lu, and Turnbaugh where the host cell is C. difficile.  This modification would be a simple substitution of one host cell type for another for the purpose of obtaining the same results of eliminated unwanted bacteria from a mixed population.
Regarding claim 51, Bikard does not teach where the third bacterial species is a human gut commensal species or a human gut probiotic species.  
Lu teaches that administration of probiotic L. rhamnosus GG (gut probiotic species) can reduce vancomycin-resistant Enterococci
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Bikard, Lu, and Turnbaugh to contain a human gut probiotic L. rhamnosus GG species for the advantage of reducing vancomycin-resistant Enterococci VRE colonization in human patients.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Bikard in view of Lu and Turnbaugh as applied to claims 29, 31-32, 35-37, 39-40, 42-44, 46 and 50-53 and further in view of Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).
The teachings of Bikard, Lu, and Turnbaugh are discussed above as applied to claim 29, 31-32, 35-37, 39-40, 42-44, 46 and 50-53 and similarly apply to claim 41.  
While Bikard teaches the use of a tracrRNA [0050], Bikard, Lu, and Turnbaugh do not teach or suggest using an endogenous tracrRNA of the host cells.  
Mail teaches that in bacteria CRISPR-Cas systems provide immunity by incorporating fragments of invading phage and plasmid DNA into CRISPR loci and using the corresponding CRISPR RNAs (crRNAs) to guide the degradation of homologous sequences (pg. 957, col. 1, last paragraph).  Mali teaches that CRISPR systems are readily retargeted by expressing or delivering appropriate crRNAs (pg. 957, col. 1, para. 1), that a mature crRNA associates with a tracrRNA and a Cas9 to locate and cut a target dsDNA sequence, and that implementing this system in a given organism requires appropriate reconstitution of the functional crRNA-tracrRNA-Cas9 functional unit which can be used as in bacteria (pg., 958, col. 1, para 1).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the Type II HM-CRISPR/Cas System in the modified method of Bikard, Lu, and Turnbaugh comprises an endogenous tracrRNA of the host cells.  Providing . 

Response to Arguments
Applicants argue that Bikard does not teach or provide data demonstrating killing or inhibiting growth of a bacterial species in a mixed population comprising multiple species.  Applicants further argue that the presence of multiple species of bacteria renders the behavior and interactions of the bacteria population as a whole unpredictable, and argue that in view of the unpredictable bacterial interactions, experiments targeting bacteria in single species populations are not representative of targeting bacteria in multi-species populations.  
Applicants arguments have been considered and found unpersuasive, as Bikard teaches methods for selectively killing specific bacteria in mixed bacteria populations [0002] and provides data demonstrating so [0009, Fig. 2].  Therefore, the argument concerning the unpredictable behaviors and interactions of the bacterial is not persuasive as Bikard’s experiments targeting bacteria are not in single species populations and Bikard successfully achieved targeted bacterial cell killing in a mixed bacteria population despite these unpredictable behaviors and interactions. 
Applicants argue that Lu, Turnbaugh, and Mali is completely silent regarding methods of selectively killing bacteria in mixed populations wherein growth of a first bacterial species is not inhibited.  Applicants argument have been considered and found unpersuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Bikard teaches methods for selectively killing specific bacteria in mixed bacteria populations and it is the combination of Bikard, Lu, Turnbaugh, and Mali that teaches and suggest a method comprising selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited, as required by the presently pending claims.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29, 31-32, 35-37, 39-46 and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 16-21 and 24 of copending Application No. 1581744 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).  
The copending application teaches a method of treating or preventing an inflammatory bowel disease (IBD) in a subject, wherein the subject comprises a mixed gut bacterial population-comprising a first bacterial sub-population and a second bacterial sub-population, wherein the first bacterial sub-population comprises Bacteroides bacteria and the second B. thetaiotamicron or B. fragilis, and wherein the target bacterial species is selected from the group consisting of Clostridium, Enterococcus, Ruminococcus, Streptococcus, Faecalibacterium, H. pylori, Shigella, Campylobacter, Klebsiella, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and E. coli, the method comprising: (a) contacting the mixed gut bacterial population with an engineered nucleic acid for producing a host modifying crRNA (HM-crRNA), and (b) producing the HM-crRNA in the host cells; wherein: (i) the HM-crRNA is operable with a Cas nuclease in the host cells, wherein the engineered nucleic acid and the Cas nuclease are comprised by a HM-CRISPR/Cas system in the host cells; and (ii) the HM-crRNA comprises a nucleotide sequence that is capable of hybridizing to a target sequence in the host cells to guide the Cas nuclease to modify the target sequence in the host cells, wherein the host cells are killed or growth of the host cells is reduced, thereby altering the relative ratio of the Bacteroides bacteria versus the host cells in the mixed gut bacterial population.
The copending application does not teach wherein the second bacterial species is a Firmicutes.
The teachings of Bikard and Lu are discussed above as applied to claim 29.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify claimed method of the copending application wherein the second bacterial species is a Firmicutes as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by . This is a provisional nonstatutory double patenting rejection.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited.
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10506812B2 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US11141481 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10300138 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10596255 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known .

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10463049 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a .

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10524477 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).  Note: This patent is currently on at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10561148 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-37 of 16/637,656 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16/637,656 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of 16/637,656 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known   All other are claims similarly rejected using the references above as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 717-20, 23-24, 28, 34, and 55-56, 58-59 of 17/103,812 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 17/103,812 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. ,
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of 17/103,812 for use in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of 16/626,057 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of 16/626,057 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of 16/626,057 for use in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-19 of copending Application No. 17/105,392 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/105,392 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of copending Application No. 17/105,392 for use in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of copending Application No. 17/331,422 for use in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed cell production strain of bacterial cells of copending Application No. 17/166,941 in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/195,157 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 and 18 of copending Application No. 17/195,157 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 17/195,157 as a method of killing specific bacteria in a mixed population in a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/389,358 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/389,358 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/736,330 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of copending Application No. 16/736,330 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/736,330 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/785,419 for use in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63 of copending Application No. 15/478,912 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited.
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 15/478,912 for use in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 39 of copending Application No. 15/817,144 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited.
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/862,527 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited.
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 15/862,527 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed virus of copending Application No. 16/364,002 for use in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/588,842 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/682,889 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/737,793 as a method of killing specific bacteria in a mixed population in a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/818,962 as a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 15-27, 29-30, and 32-34 of copending Application No. 16/858,333 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 32 of copending Application No. 16/858,333 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the claimed virus of copending Application No. 16/858,333 in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the claimed phage of copending Application No. 16/813,615 in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 15 teaches all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises a different (first) bacterial species that is a Bacteroides, and growth of the first bacterial species is not inhibited. 
The teachings of Bikard, Lu, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the claimed nucleic acid vector of copending Application No. 17/331,413 in a method of killing specific bacteria in a mixed population in a subject by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/ or commensal with the subject, and the second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where  the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Terminal Disclaimer
The terminal disclaimer filed on 04 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10624349, 10582712, and 9701964 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
The NSDP rejections of claims 29, 31-32, 35-37, 39-46 and 50-53 over U.S. Patent Nos. 10582712, 10624349, and 9701964 in view of Bikard, Lu, and Turnbaugh have been withdrawn due to the filing of the terminal disclaimer on 04 February 2022.  
Regarding the remaining rejections for non-statutory double patenting rejections, Applicant requests that the Examiner hold these rejections in abeyance until claims are deemed allowable in the instant application. Therefore, the rejections of record are maintained.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./
Examiner, Art Unit 1636                                                                                                                                                                                         
/NANCY J LEITH/Primary Examiner, Art Unit 1636